Citation Nr: 0710677	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 1953 to December 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO) denying an 
evaluation in excess of 10 percent for residuals of rheumatic 
fever.

The Board denied the appealed claim in a September 2005 
decision.  The veteran then appealed the case to the United 
States Court of Appeals for Veterans Claims, and the Court, 
by a May 2006 unpublished Order, directed compliance with a 
Joint Motion for Remand.  That Joint Motion requires further 
development, and is addressed in a separate Board Remand.  


ORDER TO VACATE

On October 24, 2006, the Board issued a Remand decision in 
this appeal, for additional development.  That contemplated 
development included clarification of the veteran's choice of 
authorized representative, which appeared ambiguous, in that 
it was not clear whether the veteran had appointed one 
authorized representative to represent him in his claim 
before the Board, and another to represent him before the 
Court.  However, since issuance of that decision, it has come 
to the attention of the undersigned that the veteran's above-
listed attorney had more recently entered into an agreement 
with the veteran, establishing authorized representation 
before the Board (as well as the Court).  That documentation, 
unfortunately, had not yet been placed in the claims file 
when the October 24, 2006, decision was issued.  Hence, the 
clarification as to representation requested therein is no 
longer required.  

The Board may vacate an appellate decision at any time either 
on the request of the appellant or his representative, or on 
the Board's own motion, when there has been a potential 
denial of due process.  See 38 C.F.R. § 20.904(a) (2006).  
Here, the veteran's attorney has submitted, on behalf of the 
veteran, a motion for correction of the October 24, 2006, 
Remand to reflect the absence of a need to clarify the 
veteran's appointment of an authorized representative for the 
appeal to the Board.  

In light of that request, as well as to ensure that the 
appellant has been accorded full due process of law, the 
Board will hereby grant the motion by the appellant's 
attorney and vacate its October 24, 2006, Remand.  A new 
Remand will be issued separately.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


